Name: Commission Regulation (EEC) No 1566/87 of 4 June 1987 on the opening of supplementary quotas for imports into the Community of certain textile products originating in Yugoslavia for the 1987 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: distributive trades;  tariff policy;  leather and textile industries;  political geography
 Date Published: nan

 5 . 6 . 87 Official Journal of the European Communities No L 145/41 COMMISSION REGULATION (EEC) No 1566/87 of 4 June 1987 on the opening of supplementary quotas for imports into the Community of certain textile products originating in Yugoslavia for the 1987 Berlin Trade Fairs THE COMMISSION OF THE EUROPEAN COMMUNITIES, tary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1987 and shall be allocated to the Federal Republic of Germany.Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4135/86 of 22 December 1986 on common rules for imports of certain textile products originating in Yugoslavia ('), and in particular Article 9 (3) thereof, Article 2 Whereas, by Regulation (EEC) No 4135/86, the importation of textile products originating in Yugoslavia was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authorities as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in Yugoslavia after 15 October 1987. Whereas trade fairs are to be held, as in previous years, in Berlin in 1987, at which Yugoslavia among other export ­ ing countries is expected to participate ; whereas the exist ­ ing shares of Community quotas allocated to the Federal Republic of Germany may again be insufficient to meet the requirements of the trade fairs ; 2 . The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1988 . Whereas it is therefore necessary to open supplementary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; 3 . The Commission shall be informed not later than 31 December 1987 of the total quantities covered by contracts authorized under paragraph 1 .Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 4135/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee  Yugoslavia set up by Regulation (EEC) No 4135/86, Article 3 Importation of the textile products covered by authoriza ­ tion given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 4135/86 . HAS ADOPTED THIS REGULATION : Article 1 Article 4 In addition to the quantitative limits on imports established by Regulation (EEC) No 4135/86 supplemen This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 387, 31 . 12. 1986, p. 1 . No L 145/42 Official Journal of the European Communities 5. 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1987. For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third countries Units Quantities 5 60.05 A I a) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) ijij) 11 60.05-01 , 29, 30, 32, 33, 34, 39, 40, 41-, 42, 43, 80 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Yugoslavia 1 000 pieces 50 8 61.03 A I II IV 61.03-11 , 15, 18 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres Yugoslavia 1 000 pieces 80 16 61.01 B Vc) 1 2 3 61.01.51 , 54, 57 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits Yugoslavia 1 000 pieces 35